Citation Nr: 1202774	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  06-33 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depression, anxiety, cognitive impairment, and mood disorder, to include as secondary to service-connected bilateral pterygium.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1966 to September 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claim for service connection for an acquired psychiatric disorder.  

The Board notes that the Veteran's current acquired psychiatric disorder has been described differently by different treating physicians; for example the Veteran has been variously diagnosed with:  dementia (see private treatment record dated in November 1998 from Floyd Medical Center); a panic disorder (see the private treatment record dated in December 1998 by Dr. Hughes); dementia due to a general medical condition (see the May 2000 VA medical treatment record); depression, cognitive impairment, and an anxiety disorder (see the private treatment record dated in February 2005 from Dr. Varshey); and major recurrent depression (see the VA medical examination dated in July 2008); among others.  As an initial matter, the Board considers the Veteran's claim for service connection for an acquired psychiatric disorder as encompassing all psychiatric disorders evident in the record, pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

However, in reviewing the Veteran's claim for an acquired psychiatric disorder, the Board excludes the previously denied claim for posttraumatic stress disorder (PTSD), as that claim has been provided a prior final adjudication without appeal, and there is no evidence of record that the Veteran has attempted explicitly or implicitly to reopen that decision.  See Ephraim v. Brown, 82 F.3d 399, 401-402 (1996) (holding that a claim based on the diagnosis of a new mental disorder states a new claim); see also Boggs v. Peake, 520 F.3d 1330, 1335 (2008).

This case previously reached the Board in June 2010.  At that time, the Veteran's claim for service connection for an acquired psychiatric disorder was remanded for further development.  The case has been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  There is competent evidence that the Veteran currently experiences an acquired psychiatric disorder.

2.  The probative medical evidence of record shows that the Veteran's current acquired psychiatric disorder is not related to his active military service or secondary to, or otherwise aggravated by, his service-connected pterygium, and his current acquired psychiatric disorder is not otherwise connected to, and did not manifest within one year of, his military service.


CONCLUSION OF LAW

The Veteran's current acquired psychiatric disorder is not due to or aggravated by his service-connected pterygium, nor was it incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.313, 3.316 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letters from the agency of original jurisdiction (AOJ) to the Veteran dated in November 2004, July 2007, and June 2010.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his claim for service connection for an acquired psychiatric disorder, including as secondary to or aggravated by a service connected disorder; (2) informing him about the information and evidence VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the March 2006, July 2007, and June 2010 letters from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) (Dingess).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.    

Concerning the timing of his VCAA notice, the Board sees the AOJ did not provide the Veteran all necessary VCAA notice prior to the November 2005 adjudication currently on appeal, the preferred sequence.  However, in Pelegrini II, the Court clarified that in these situations VA does not have to vitiate that initial decision and start the whole adjudicatory process anew, as if that decision was never made.  Rather, VA need only ensure that the Veteran receives (or since has received) content-complying VCAA notice, followed by readjudication of his claim, such that the intended purpose of the notice is not frustrated and he is still provided proper due process.  Id. 120.  In other words, he must be given an opportunity to participate effectively in the processing of his claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA cured the timing notice after sending additional VCAA notice letters by readjudicating the case by way of the September 2011 SSOC.  Therefore, since VA cured the timing error and because the Veteran did not challenge the sufficiency of the notice, the Board finds that VA complied with its duty to notify.  In essence, any timing defect in the notice provided has been rectified by the latter readjudication.  In addition, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of his VCAA notice.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In addition to notification, VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured the Veteran's service treatment records (STRs), VA treatment records, and multiple VA medical examinations and opinions.  The Veteran has submitted personal statements, and private medical evidence.  The Veteran has not provided authorization for VA to obtain any additional private medical records, nor has he indicated the existence of further relevant records.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.


Compliance with June 2010 Board Remand

The Board is also satisfied as to substantial compliance with the June 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (Stegall) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (indicating that substantial compliance is the applicable standard for review of Board remands).

First, the Board notes that the AOJ was to provide the Veteran with complete notice regarding his claim for service connection.  This was provided to the Veteran in June 2010.

Second, the Board remanded the Veteran's claim for a VA medical examination and opinion to address the nature and etiology of his current acquired psychiatric disorder, in particular to address the issue of service connection on a secondary or aggravation basis.  The Board further notes that in any situation in which VA undertakes to provide a VA examination or obtain a VA opinion, VA must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).

The Veteran was originally provided with a VA psychiatric examination regarding the etiology of his current acquired psychiatric disorder in June 2008.  The examination was provided by a competent medical professional, who provided a thorough review of the Veteran's history and currently diagnosed acquired psychiatric disorder.  However, at that time the examiner indicated that the relationship between any current acquired psychiatric disorder and the Veteran's military service could not be provided because the Veteran's blindness could not be connected to the Veteran's combat activity.  The Board notes that the Veteran's pterygium had already been service-connected, such that this opinion is clearly inadequate in that it fails to address the relevant evidence of record.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise has no probative value).  Therefore, the Board remanded the Veteran's claim for the AOJ to obtain an adequate VA psychiatric examination and opinion.  

The Veteran was provided in October 2010, by a qualified medical examiner.  At that time, the examiner provided a further review of the Veteran's relevant history, and current acquired psychiatric disorder.  However, the examiner indicated that the Veteran's depression could not be linked to his pterygium without resorting to mere speculation.  In this regard, the examiner failed to address fully whether or not the Veteran's acquired psychiatric disorder might be secondary to or aggravated by his service-connected pterygium.  See Barr v. Nicholson, 21 Vet. App. at 312; see also Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (holding that when an examiner provides a statement that etiology cannot be determined, the examiner should clearly identify what cannot be determined, i.e., whether or not the answer cannot be determined from current medical knowledge, or if the actual answer cannot be selected from multiple potential causes). 

Therefore, the AOJ requested that the Veteran's claim be reconsidered in light of the questions presented by the Board's June 2010 remand.  Another opinion was provided in August 2011.  At that time, the VA psychologist provided another thorough review of the Veteran's relevant history and diagnoses, as shown in the record.  Furthermore, the reviewing psychologist provided a concrete opinion that the Veteran's current acquired psychiatric disorder is not due to or aggravated by his service-connected pterygium.  This opinion was provided with a supporting rationale rooted in the relevant evidence of record.  Therefore, the August 2011 VA opinion is clearly adequate to allow the Board to decide the Veteran's claim at this time.

Finally, the Veteran was provided with readjudication of his claim in September 2011.  Therefore, the reviewing AOJ has obtained the opinion requested by the Board, and satisfied the obligation of VA to provide a medical opinion that is adequate for rating purposes, such that no further development in terms of obtaining medical records, examinations, or opinions, is necessary.  38 U.S.C.A. § 5103.

Governing Laws for Service Connection and Secondary Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

Some chronic diseases are presumed to have been incurred in service, including other organic diseases of the nervous system and psychoses, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disability can also be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998); see also Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).

In short, in order to establish entitlement to service connection on this secondary basis, there must be:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) generally medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.
Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498, 507-08 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996); Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007).  In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  

Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for an Acquired Psychiatric Disorder

The Veteran has claimed that his current acquired psychiatric disorder is due secondarily to his service-connected pterygium.  See the Veteran's claim of October 2004.  He has also provided private medical treatment records, which indicate that, if his acquired psychiatric disorders are not directly due to his service-connected pterygium, the service connected pterygium may aggravate his acquired psychiatric disorder.  See, e.g., the private treatment record dated in April 2005 from Dr. Varshney.  

The Board is required to consider all issues raised either by the claimant, or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Therefore, the Board must consider all theories of entitlement raised by the Veteran and the record, including whether or not the Veteran's current acquired psychiatric disorder is directly due to his military service, or secondary to his service-connected pterygium, and/or if the Veteran's acquired psychiatric disorder may have been aggravated beyond the natural progression by the Veteran's service-connected disorders.

The first requirement for any service-connection claim - on either a direct or a secondary basis - is the existence of a current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), Wallin v. West, 11 Vet. App. 509, 512 (1998).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In this case, as noted above, the claims file reveals an extensive history of treatment for various acquired psychiatric disorders.  A private treatment record dated in May 1999 indicates that the Veteran experienced a light stroke in July 1998.  The Veteran was subsequently diagnosed with dementia "due to multiple infarcts."  See private treatment record dated in November 1998 from Floyd Medical Center, and the VA medical treatment records dated in March and May 2000.  Subsequently, the Veteran has been variously diagnosed with:  depression, cognitive impairment, and an anxiety disorder (see the private treatment record dated in February 2005 from Dr. Varshey; and the VA medical treatment record dated April 2005); and finally, with major recurrent depression (see the VA medical examination dated in July 2008).  Finally, the VA psychiatric examination of October 2010 provided diagnoses of major depression and dementia.  Therefore, there is clearly competent evidence of a current acquired psychiatric disorder, such that this disorder may be considered for the possibility of service connection on a direct or secondary basis.  

Consequently, the determinative issue is whether the Veteran's current acquired psychiatric disorder is attributable to his Veteran's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, also, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Turning to service connection for acquired psychiatric disorder on a direct basis, the Veteran has not asserted that his current acquired psychiatric disorders are directly due to his military service.  However, the Board again notes that the Veteran was previously denied in a claim for PTSD due to service in Vietnam.  Although this claim was previously denied, an acquired psychiatric disorder separate from PTSD might also be due to an in-service event such as exposure to combat or traumatic events separate from consideration of PTSD.  The Veteran has provided several descriptions of service in Vietnam and exposure to traumatic events.  In the March 1999 private treatment record from Dr. Pratt, the Veteran reported serving two periods of service in Vietnam.  Then, in a May 2000 VA psychiatric examination related to his claim for service connection for PTSD and in a May 2000 VA medical treatment record, the Veteran reported service in Vietnam from 1966 to 1968 as a combat medic.  The Veteran reported experiencing "heavy combat," including shrapnel wounds to his legs, exposure to "much carnage," and taking direct and indirect fire from the enemy.  Then, in a September 2000 VA medical treatment record, the Veteran reported having served two 6-8 week tours in Vietnam as a medic, and that he witnessed combat during these periods.  Then, in a VA medical treatment record dated in October 2000, the Veteran again reported Vietnam service as a medic and that he treated injured Marines and reported memories of ambushes.  In a November 2000 statement, the Veteran indicated that he served in April 1967 in Vietnam at a medical hospital, and that at some point several Marines were injured by a landmine explosion.  Then, at the time of his July 2008 VA psychiatric examination, the Veteran reported assisting in the set up of an Army hospital in Vietnam, where he witnessed wounded people.  He was unable to indicate how far away the hospital was from the injuries and denied any attacks to the hospital.  He also reported having served in the "war zone in Iraq."  Then, at the time of the October 2010 VA psychiatric examination, the Veteran again reported six weeks of service in Vietnam in a hospital.  

The Board also notes that the March 1999 private treatment record from Dr. Pratt indicated that the Veteran's cognitive deterioration may have been due to exposure to Agent Orange during service in Vietnam, as reported by the Veteran.  Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Regarding these statements, the Veteran is competent to indicate that he experienced events that he directly observed without providing further medical or expert analysis.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).  However, once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Competency, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  The Board must account for the evidence that it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. at 510-511.  The Board emphasizes that personal interest may affect the credibility, but not the competency, of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

A review of the history of his statements indicates that the Veteran's statements of military service in Vietnam and traumatic experiences there have shown considerable variation and have also been self-contradictory.  The Board concludes that the contradictory nature of the Veteran's statements reduces the credibility of this history provided by the Veteran.  Furthermore, the Veteran's service records directly contradict his statements regarding service in Vietnam.  The Veteran's DD Form 214 indicates that he did not experience any foreign or sea service.  Furthermore, a search conducted in relation to a separate claim by the National Personnel Records Center indicated that the Veteran's file did not show any service in the Republic of Vietnam.  Therefore, the Board concludes that the Veteran's descriptions of service in Vietnam and exposure to either possible incurring incidents (including exposure to combat) and/or herbicide agents, are simply not credible.  Therefore, without credible evidence to support these contentions, further analysis of an acquired psychiatric disorder as due to exposure to such incidents is moot.  

The Board also notes that there is no evidence to indicate that the Veteran began experiencing any currently diagnosed acquired psychiatric disorder during or within one year of his military service.  In fact, his separation examination and medical history provided in July 1968 were normal and did not find any evidence of an acquired psychiatric disorder.  In this regard, the Veteran's military service treatment records were generated with a view towards ascertaining the appellant's state of physical fitness at that time; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence, such as the medical treatment records, has greater probative value than reported history).  

Finally, the Board notes that the first evidence of a diagnosis of or treatment for the Veteran's current acquired psychiatric disorder dates from December 1997 (see the November 1998 private treatment record from Floyd Medical Center), almost 30 years after the Veteran's military service.  The Federal Circuit Court has held that an extensive lapse of time between the alleged events in service and the initial treatment is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board notes that VA may not rely on the absence of medical records alone to refute the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  The Board notes that given the unfounded Vietnam accounts, the Veteran's recollection of events and any symptoms alleged to have been experienced throughout the years is unreliable.  As such, the Board must place greater probative value on the objective evidence of record.  In this regard, the Board observes that there is no clinical evidence of a chronic acquired psychiatric disorder or relevant psychosis during or within one year of the Veteran's military service.  Nor is there any credible evidence of continuity of symptomatology of such a disorder from the time of the Veteran's military service.  Therefore, overall, the in-service and post-service medical and lay evidence of record does not provide competent and credible evidence of an acquired psychiatric disorder during his military service or continuity of any acquired psychiatric disorder symptomatology from service to the present.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  Furthermore, without competent and credible evidence of an acquired psychiatric disorder within one year after service, the Veteran is also not entitled to application of the presumptive provisions relevant to organic diseases of the nervous system and/or psychoses.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Finally, there is no other lay or medical evidence of any direct connection or nexus between the Veteran's current acquired psychiatric disorder and his military service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Without any competent or credible evidence of a relevant in-service incident, or of any direct connection between the Veteran's military service and his current acquired psychiatric disorder, service connection cannot be granted on this basis.  

As such, the remaining question is whether or not the Veteran's acquired psychiatric disorder is secondary to or aggravated by a service-connected disorder.  In this regard, in the December 1996 rating decision, the Veteran was granted service connection for pterygium at a rating of 0 percent (noncompensable, subsequently raised to 30 percent effective August 2002).  Velez v. West, 11 Vet. App. at 158; Wallin v. West, 11 Vet. App. at 512.  Therefore, the Veteran clearly has a service-connected disorder.

As such, the remaining question is whether or not any current acquired psychiatric disorder is secondary to or aggravated by his service-connected pterygium.  Regarding the medical evidence, the record contains multiple medical opinions regarding this issue.  In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators;...

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Veteran has submitted a private treatment records dated in April and August 2005 from Dr. Varshney, which indicate that the Veteran's acquired psychiatric disorder is due to or aggravated by his pterygium.  See also the private treatment records from Dr. Varshney dating from February 2006 to August 2007.  He has also submitted a private treatment record from Dr. Boyle dated in June 2005 indicating that the Veteran's acquired psychiatric disorder is aggravated by his vision loss.  Finally, a private treatment record dated in March 2006 from Dr. Anderson also states that the stress from the Veteran's eye conditions has led to psychiatric problems for the Veteran.  As such, there is some medical evidence to indicate a connection between the Veteran's acquired psychiatric disorders, in particular his depression, and his service-connected pterygium.  However, these opinions fail to address certain relevant evidence of record. 

In particular, the opinions do not address the diagnoses and impact of dementia due to multiple infarcts or a CVA (cerebrovascular accident).  See the private treatment records dated in November 1998 from Floyd Medical Center, and in August 2004 from Dr. Anderson; see also the VA medical treatment records dated in March and May 2000.  Furthermore, these positive medical opinions did not address the July 2008 VA medical examination which found that the Veteran's "pterygia have not recurred at the present time and they have not contributed to the reduction of his visual acuity."  A medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board notes that there is no "treating physician rule" requiring the Board to give more probative weight to these opinions.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993).  Therefore, the private medical opinions provided by the Veteran have not addressed the relevant evidence of record and are of reduced probative value.  

The Veteran was also provided with a VA psychiatric examination in July 2008.  The July 2008 VA medical examiner concluded that the Veteran's relationship of the Veteran's acquired psychiatric disorder to service could not be determined.  The July 2008 examiner provided a thorough review of the Veteran's medical treatment records; however, the opinion failed to address whether or not the Veteran's acquired psychiatric disorder could be considered secondary to or aggravated by his service-connected pterygium and is therefore inadequate to resolve the Veteran's claim.  

The Veteran was provided with a second VA psychiatric examination and opinion in October 2010.  The examiner provided an extensive review of the evidence of record and examined the Veteran.  At that time, the examiner indicated that the Veteran's acquired psychiatric disorder could not be linked to his pterygium without resorting to speculation.  In this regard, the October 2010 VA medical examiner appears to be intending to indicate that the favorable opinions could only be speculative at best.  Furthermore, the October 2010 examiner indicated that the Veteran's "multi-infarct" dementia was sufficient causally for the Veteran's current acquired psychiatric disorder.  

However, in light of the speculative language of the October 2010 VA psychiatric examiner's opinion, the AOJ requested a further opinion.  In August 2011, a new opinion was provided by a separate qualified medical professional, who provided a thorough review of the Veteran's relevant history.  In the October 2010 opinion, the VA psychologist noted the Veteran's current vision deterioration has been shown to be unrelated to his service-connected pterygium.  The VA psychologist further noted the multiple other stressors, and concluded that the Veteran's current acquired psychiatric disorder is not due to or aggravated by his service-connected pterygium.  This opinion was based on a review of the evidence of record, included a rationale for the opinion reached, and was provided by an examiner with no interest in the outcome of the Veteran's claim.  See Nieves-Rodriguez; Stefl, supra.  Therefore, the August 2011 VA psychologist's opinion is of greater probative weight than the positive private medical examiners' opinions.  Finally, the Board notes that on multiple occasions the Veteran's dementia has been indicated as due to separate cerebrovascular issues, unrelated to his service.  See the various private treatment records dated in November 1998, May 1999, August 2004, and February 2009; and the March and May 2000 VA medical treatment records.  Therefore, the Board concludes that the weight of the probative medical evidence is against any connection between the Veteran's service-connected pterygium and his current acquired psychiatric disorder.

Finally, the Board notes that the Veteran and his representative have indicated that the Veteran's current acquired psychiatric disorder is caused or aggravated by his service-connected pterygium.  There is no evidence presented that the Veteran or his representative have the requisite training or experience necessary to render them competent to provide such a conclusion.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  The Board emphasizes that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr, 21 Vet. App. at 308.  Given the medical complexity of the Veteran's diagnosis, their statements with respect to any connection between his current acquired psychiatric disorder and his service-connected pterygium are of no probative value for diagnosing the etiology of his disorder.  

In conclusion, having reviewed all of the evidence contained within the record which supports the Veteran's claim for service connection for and acquired psychiatric disorder in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for an acquired psychiatric disorder on a direct, presumptive, secondary, or aggravated basis, and there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


ORDER

Service connection for an acquired psychiatric disorder, to include as secondary to service-connected pterygium, is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


